UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 25, 2010 FS Investment Corporation (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 0-53424 (Commission File Number) 26-1630040 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) 19104-2867 (Zip Code) Registrant’s telephone number, including area code (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On April 1, 2010, FS Investment Corporation (“FSIC”) issued a press release announcing that it had declared a cash distribution which was paid on March 31, 2010, to shareholders of record as of March 30, 2010. Additionally, FSIC announced that it will begin conducting semi-monthly closings on subscriptions beginning April 15, 2010.It also issued public guidance on its anticipated April 15, 2010 public offering price and announced an April 1, 2010 public offering price of $10.40 per share. The text of this press release is included as an exhibit to this Form 8-K. Item9.01. Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Press release dated April 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Investment Corporation Date: April 1, 2010 By: /s/ Michael C. Forman Michael C. Forman President and Chief Executive Officer
